     Case 2:17-cr-00101-WFN        ECF No. 1470   filed 12/14/20   PageID.12213 Page 1 of 1


                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON

 1
                                                                        Dec 14, 2020
 2                                                                           SEAN F. MCAVOY, CLERK

 3
 4                                UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF WASHINGTON
 6    JOSE ALFREDO MENDOZA-VACA,
                                                          No.      2:17-CR-0101-WFN-2
 7                                 Movant,
                                                          ORDER DENYING MOTION FOR
 8              -vs-                                      RECONSIDERATION
 9    UNITED STATES OF AMERICA,
10                                 Respondent.
11
12              Before the Court is Mr. Mendoza-Vaca's Motion for Reconsideration. ECF No. 1468.
13   The Motion is submitted by Mr. Mendoza-Vaca, who is appearing pro se in these
14   proceedings. "Motions for reconsideration are disfavored . . . The court will ordinarily deny
15   such motions in the absence of a showing of manifest error in the prior ruling or a showing
16   of new facts or legal authority which could not have been brought to its attention earlier with
17   reasonable diligence." LCrR 12(c)(5). Mr. Mendoza-Vaca makes no such showing. The
18   Court has reviewed the file and Mr. Mendoza-Vaca's Motion and is fully informed.
19   Accordingly,
20              IT IS ORDERED that Mr. Mendoza-Vaca's Motion for Reconsideration, filed
21   December 7, 2020, ECF No. 1468, is DENIED.
22              The District Court Executive is directed to file this Order and provide copies to
23   counsel and pro se Movant
24              DATED this 14th day of December, 2020.
25
26
                                                     WM. FREMMING NIELSEN
27   12-14-20                                 SENIOR UNITED STATES DISTRICT JUDGE
28

     ORDER DENYING MOTION
     FOR RECONSIDERATION
